Name: Commission Regulation (EC) NoÃ 349/2009 of 24Ã April 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  food technology;  health;  chemistry
 Date Published: nan

 28.4.2009 EN Official Journal of the European Union L 106/5 COMMISSION REGULATION (EC) No 349/2009 of 24 April 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of goods Classification (CN Code) Reasons (1) (2) (3) Product in powdered form consisting of (% by weight):  L-Ascorbic acid (vitamin C) 97  Hydroxypropylmethylcellulose 3 The addition of hydroxypropylmethylcellulose is not necessary for the preservation or transport of vitamin C. The product is suitable for a specific use (manufacture of vitamin tablets) rather than for general use. 2106 90 92 Classification is determined by the General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 2106, 2106 90 and 2106 90 92. The addition of hydroxypropylmethylcellulose (coating and anti-caking agent) alters the character of the vitamin C product and renders the product technically suitable for the manufacture of vitamin tablets. See also the HS Explanatory Notes to heading 2936, third paragraph. The product is not intended for therapeutic or prophylactic use, within the meaning of Chapter 30.